           Case 1:19-cv-00214-AJ Document 23 Filed 03/04/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                               )
                                              )
v.                                            )        Civil Action No.: 1:19-CV-00214-AJ
                                              )
DeMoulas Super Markets, Inc. d/b/a            )
Market Basket, and                            )
Dennis Labatte                                )


                         NOTICE OF ATTORNEY WITHDRAWAL
                             FOR DENNIS LABATTE ONLY

       Please enter my Withdrawal as counsel in this case for the Defendant Dennis Labatte

only. Successor counsel, Brian Cullen, has entered his appearance for the defendant.

                                              Respectfully submitted,

                                              DeMoulas Super Markets

                                              by their attorneys,
                                              Maggiotto, Friedman, Feeney & Fraas, PLLC

 Date: March 4, 2020                          By:      /s/ Dona Feeney
                                                      Dona Feeney, Esq. (NH Bar No. 12854)
                                                      58 Pleasant Street
                                                      Concord, NH 03301
                                                      603-225-5152
                                                      dfeeney@mffflaw.com



                                CERTIFICATE OF SERVICE


         I hereby certify that a copy of the foregoing has been served via e-mail and through the
Court’s e-filing system on March 4, 2020 to all counsel of record. There are no conventional
filings.
                                                       __/s/ Dona Feeney_________________
                                                       Dona Feeney, Esq.



                                                  1
